Citation Nr: 1639975	
Decision Date: 10/04/16    Archive Date: 10/19/16

DOCKET NO.  15-17 845	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether the calculation of the combined rating of 60 percent for the Veteran's service-connected disabilities is proper.

2.  Entitlement to a rating in excess of 10 percent for gastritis.

(The issues of entitlement to a rating in excess of 10 percent for residuals of a right knee injury with degenerative joint disease, entitlement to a rating in excess of 10 percent for residuals of a left knee injury with degenerative joint disease, entitlement to a rating in excess of 10 percent for degenerative joint disease of the cervical spine, entitlement to a rating in excess of 20 percent for residuals of a back injury with degenerative changes of the lumbar spine, and entitlement to service connection for prostate cancer are addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1994.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2011 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center in Washington, DC.  This decision granted entitlement to service connection for gastritis, and the Veteran appealed the initially assigned rating of 10 percent.

In May 2016, the Veteran and his wife testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   

The issue of entitlement to a rating in excess of 10 percent for gastritis is addressed in the REMAND that follows the below ORDER.





FINDING OF FACT

On May 20, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of the issue of whether the calculation of the combined rating of 60 percent for the Veteran's service-connected disabilities is proper is requested.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the appeal of the issue of whether the calculation of the combined rating of 60 percent for the Veteran's service-connected disabilities is proper have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeal of the issue of whether the calculation of the combined rating of 60 percent assigned to his service-connected disabilities is proper.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the issue of whether the calculation of the combined rating of 60 percent assigned to his service-connected disabilities is proper is dismissed.
REMAND

With regard to the initial rating for gastritis, the most recent VA examination to assess the severity of the disability was performed in August 2010, six years ago.  The Board determines that this examination is too remote in time to serve as a basis for determining the appropriate rating for the Veteran's gastritis for the entire appeal period.  Moreover, in May 2016, the Veteran testified that his symptoms had become worse since the last examination.  A new VA examination is necessary where there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.

2.  Then, the Veteran should be afforded the appropriate examination to determine the degree of severity of his gastritis.  All pertinent evidence of record must be made available to and reviewed by the examiner, and any indicated tests and studies should be performed.  

3.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
4.  Then, the RO or the AMC should readjudicate the issue remaining on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a supplemental statement of the case should be issued to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


